             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION


DAMIAN M. JONES,

                  Petitioner,
            v.                         Case No. 18-12586
                                       Hon. Terrence G. Berg
GREG SKIPPER,

                  Respondent.

  OPINION AND ORDER GRANTING MOTION TO HOLD
    HABEAS PETITION IN ABEYANCE (Dkt. 2), AND
        ADMINISTRATIVELY CLOSING CASE
  Damian M. Jones (“Petitioner”), filed a pro se petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging his Wayne

County Circuit Court convictions of first-degree murder and
commission of a felony with a firearm.

  A state prisoner who seeks federal habeas relief must first

exhaust his available state court remedies before raising a claim in

federal court. 28 U.S.C. § 2254(b) and (c); see also Picard v. Connor,

404 U. S. 270, 275–78 (1971). Petitioner asserts that he presented

five claims on direct appeal in the Michigan Court of Appeals
following his conviction. Both the Michigan Court of Appeals and

the Michigan Supreme Court denied relief on direct appeal. People

                                  1
v. Jones, No. 32813 (Mich. Ct. App. Nov. 17, 2016); People v. Jones,

No. 155061 (Mich. Sup. Ct. May 31, 2017) (Table).

  Petitioner states that he has an additional claim concerning the

effective assistance of his trial counsel that he wishes to raise in a

state post-conviction review proceeding before seeking federal

habeas review. He further asserts that during the past year he has

been attempting to obtain a copy of his trial file from his trial

counsel to support his claims, but his attempts have been thwarted.

He requests that the Court stay the case while he pursues state

post-conviction review.
  To avoid running afoul of the one-year statute of limitations in

28 U.S.C. § 2244(d)(1), a federal court may opt to stay a federal

habeas petition and hold further proceedings in abeyance pending
resolution of state court post-conviction proceedings. See Rhines v.

Weber, 544 U.S. 269, 278 (2005).

  Petitioner’s request is well founded, so the Court will hold the

petition in abeyance. Petitioner must exhaust his new claim in state

court by filing a motion for relief from judgment in the Wayne

County Circuit Court within 60 days of the date of this order, and
then if it is denied, he must file timely appeals in the Michigan

Court of Appeals and Michigan Supreme Court. See, e.g., Wagner v.

Smith, 581 F. 3d 410, 419 (6th Cir. 2009). Further, within 60 days
                                   2
of exhausting his state court remedies, he must ask this Court to

lift the stay. Failure to comply with any of the conditions of the stay

could result in the dismissal of the habeas petition. Calhoun v.

Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

  It is ORDERED that the motion to stay is GRANTED and the

petition for writ of habeas corpus shall be stayed and held in

abeyance      pending   Petitioner’s   state   post-conviction   review

proceeding.

  To avoid administrative difficulties, the Court ORDERS the

Clerk of Court to CLOSE this case for statistical purposes only.
Nothing in this order or in the related docket entry shall be

considered a dismissal or disposition of this matter. See Sitto v.

Bock, 207 F. Supp. 2d 668, 677 (E.D. Mich. 2002).
  It is further ORDERED that a copy of this order be served upon

Respondent.

   SO ORDERED.




Dated: March 13, 2019      s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE


                                   3
                      Certificate of Service
  I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on March 13, 2019,
and unrepresented parties were served via postal mail.

                          s/A. Chubb
                          Case Manager




                                 4
